Citation Nr: 1116726	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-37 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental trauma to tooth number 9 for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1984 to January 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied the Veteran's claim for service connection for the residuals of dental trauma to tooth number 9 for the purpose of obtaining VA outpatient dental treatment.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida. 

In written correspondence in September 2010, the Veteran directly submitted to the Board an additional statement regarding the relationship between his alleged tooth trauma and his military service as well as a duplicate of a service treatment record (STR) already contained within the claims file.  The agency of original jurisdiction (AOJ) has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, the evidence is cumulative of other evidence already of record.  Thus, it may not be deemed additional evidence for which a written waiver would be required.  Id.  Even so, as the Veteran's appeal is being granted in full, the Board finds that any error in failing to furnish a further SSOC is not prejudicial as to the Veteran's increased rating claim for PTSD.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently has the residuals of a fracture of tooth number 9.

2.  There is competent and credible evidence that the Veteran's tooth number 9 was fractured due to a service-related trauma.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, dental trauma to tooth number 9 was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As for the dental trauma claim at issue, since the Board is granting this claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

For claims for service connection for dental conditions, specifically, current regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (this is referred to as "Class II(a)" eligibility).

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), VA's General Counsel clarified that the term "service trauma" in 38 C.F.R. §17.123(c) (now § 17.161(c)), for Class II(a) eligibility, does not include the intended effects of treatment provided during the Veteran's military service - such as a tooth extraction.  The Board is bound by the precedent opinions of VA's General Counsel, as the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

As already alluded to, there are various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within 180 days after service, for service that was on or after October 1, 1981 (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analsysis - Service Connection for a Chipped Tooth Number 9

In this case, the Veteran asserts that he chipped tooth number 9, due to a service related training exercise.  See the Veteran's September 2007 claim.  Specifically, the Veteran has indicated that, during the summer of 1981 while on Cadet Field Training, he discharged a grenade launcher that recoiled and struck tooth number 9, chipping the tooth, which was then treated and restored.  See the VA medical examination of October 2007; see also the Veteran's January 2009 notice of disagreement (NOD), and September 2010 statement. 

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment and vice versa.  In this case, the Veteran has indicated that he is claiming service connection due to trauma solely for future dental treatment purposes (that is, for future treatment for his chipped tooth number 9).  See the Veteran's October 2009 substantive appeal (VA Form 9), and September 2010 statement.  However, in accordance with the above caselaw, the Board will consider both issues.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The Veteran's STRs earliest record of dental care dated from April 2002.  This STR notes that the Veteran had a defective tooth number 9 at that time, without providing further information.  However, the Veteran was also provided with a VA dental examination in October 2007, which also indicated a diagnosis of a fractured tooth number 9.  Therefore, the Veteran clearly exhibits a dental disorder which may be considered for service connection.

As indicated above, service connection for dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. 
§ 3.381.  Under current VA regulations, compensation is available for only certain types of dental and oral conditions, such as impairment of the mandible, limited motion of the temporomandibular articulation, loss of a portion of the maxilla, and loss of a portion of the ramus.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is available for loss of teeth only if such loss is due to loss of substance of body of the maxilla or mandible without loss of continuity.  Id., Diagnostic Code 9913.  A Note to this provision also indicates that these ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.

Otherwise, a Veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

VA should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b)

The Board notes initially that the available record for review contains no evidence of a diagnosis of impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla, or any other disorder for which service-connected compensation could be granted under the relevant provisions.  See 38 C.F.R. § 4.150.  In fact, as noted above, the Veteran has explicitly indicated that he is only seeking service-connection for the residuals of an in-service fracture of tooth number 9 purposes of future treatment.  Consequently, the Veteran does not have a compensable service-connected dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  However, he may still be entitled to service connection for a noncompensable dental disorder for the limited purpose of receiving VA outpatient treatment and services.  See generally 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In this regard, he alleges his fractured tooth is due to in-service "trauma" such that he is eligible for VA dental treatment for these missing teeth, without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c) (this is referred to as "Class II(a)" eligibility). 

Therefore, the Board turns to the issue of consideration of service-connection solely for determining entitlement to dental examinations or outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In this regard, as noted above, the Veteran has alleged that tooth number 9 was chipped during a training exercise with a grenade launcher, and that his tooth was repaired shortly thereafter.  In Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010), the Federal Circuit held that "service trauma" was defined as "an injury or wound produced by an external physical force during the service member's performance of military duties."  As such, the Veteran has indicated that he experienced a service-related trauma as that has been defined by the Federal Circuit.  

The Veteran's service treatment records (STRs) do not contain any record of such an incident.  In fact, the Veteran's earliest dental STR dates from April 2002.  The Veteran has asserted that his dental records were lost by the service department, such that there is no record of his 1981 treatment.  See the Veteran's January 2009 NOD, October 2009 VA Form 9, and September 2010 statement.  The Veteran has had a career of active military service spanning a period from May 1984 to January 2008.  As such, it is clear that the Veteran's complete STRs are not of record.  

In such a case, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  As such, the Board notes the additional duties required when considering the Veteran's claim.

As noted above, the Veteran has alleged that he experienced such a trauma during a training exercise in 1981.  The Veteran is competent to relate such an incident.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), another case wherein the Veteran's STRs were missing, the Court held that a Veteran was competent to report about factual matters of which he had "first-hand" knowledge, which the Court specifically indicated, in that case, included experiencing pain in his right hip and thigh during service, reporting to sick call, and undergoing physical therapy.  So just as in that case, the Veteran is competent to report sustaining trauma to tooth number 9, in the manner alleged.  

In fact, the Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he received dental trauma to tooth number 9.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, although there is no direct evidence of the treatment or injury alleged, the Veteran's statement is supported by indirect circumstantial evidence.  In this regard, the Veteran's STR of April 2002 indicated that tooth number 9 was defective, without further elaboration.  However, and the VA medical examination of October 2007 indicated that the Veteran has a stable "[f]ractured tooth # 9," and that this was due to discharge of a grenade launcher in the summer of 1981.  However, it is unclear if this conclusion is based on the VA dental examiner's medical skill or knowledge, or solely on the history provided by the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, the evidence in favor of the Veteran's claim is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to a history of an in-service trauma to tooth number 9 is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran experienced such a service-related injury to cause his current residuals of a fractured tooth number 9.  

Resolving all reasonable doubt in the Veteran's favor, and in consideration of the heightened duty due to his missing STRs, the evidence supports service connection based on in-service incurrence for dental trauma to tooth numbered 9.  The resulting dental disorder is service connected only on a noncompensable basis for the purpose of obtaining VA outpatient dental treatment under "Class II(a)."  Therefore, VA treatment may be authorized as reasonably necessary for the correction of the fracture of the Veteran's tooth number 9.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of dental trauma to tooth number 9 for the purpose of obtaining VA outpatient dental treatment, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


